Citation Nr: 0011191	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than August 29, 
1988, for the assignment of a 100 percent schedular 
disability evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1997.  At that time, the Board denied 
entitlement to an effective date earlier than August 29, 
1988, for the grant of a 100 percent disability evaluation 
for PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum 
decision dated in September 1999, the Court vacated the June 
1997 Board decision and remanded the case for further 
adjudication.


REMAND

In a report of psychological evaluation received in September 
1988, Michael Powell, Ph.D., of Powell Clinical Associates 
reported the results of an examination conducted on an 
unspecified date in "August 1987." The report was sent to 
Gene Klapperich at "vocational rehabilitation DSHS," 4101 
Meridian, L 3706, Bellingham, Washington  98226.  In its 
memorandum decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
referred to this report as a "VA psychological examination."  

As the Court pointed out, the date of a VA examination could 
serve as the date of an informal claim under 38 C.F.R. 
§ 3.157(b)(1) (1999).  Private medical records can also 
constitute informal claims, but the date of claim will be the 
date of receipt by VA.  38 C.F.R. § 3.157(b)(2).  It is 
unclear from the current record whether the "August 1987" 
examination was a VA or private evaluation.

In its decision, the Court also made specific reference to 
the report of an examination accorded the veteran by 2 VA 
psychiatrists in September 1989 in which both determined that 
the veteran was in fact suffering from PTSD and not from a 
personality disorder.  It was suggested that the September 
1989 VA psychiatrists' opinion might shed new light on the 
August 1987 evaluation that indicated that the veteran had a 
"serious personality disorder."  Specific reference was made 
to the case of Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
in which the Court held that, "once a claimant has submitted 
a well-grounded claim for an increased disability rating," VA 
must consider whether previously considered evidence "takes 
on new meaning when viewed in light of the new evidence" in 
evaluating whether the disability in question increased in 
severity within one year prior to the date of the claim for 
an increase.  Hazan, 10 Vet. App. at 521.

Even if the "August 1987" examination were construed as a 
private examination, it could serve to show that an increase 
in disability was factually ascertainable within one year of 
his August 29, 1989, informal claim.  See 38 C.F.R. 
§ 3.400(o)(2) (1999).  However, it is unclear whether the 
"August 1987" evaluation was conducted within one year of the 
informal claim.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should take the necessary 
steps to determine whether the "August 
1987" psychologic examination was 
conducted on behalf of VA and to 
determine the exact date in August 1987 
when the evaluation was conducted.  These 
steps should include efforts to contact 
Michael Powell, Ph.D., Powell Clinical 
Associates, and "DVR" or "DSHS," in 
Bellingham, Washington.

2.  Thereafter, if deemed warranted, the 
veteran should be accorded an examination 
by an individual knowledgeable in the 
area of psychiatry.  The claims file must 
be made available to the examiner, who 
should review it prior to the 
examination.  All indicated special 
studies and tests are to be accomplished.  
The examiner is to offer an opinion as to 
whether or not in light of the opinions 
of the VA psychiatrists who conducted an 
examination of the veteran in September 
1989, the veteran exhibited  a 
personality disorder or PTSD, on the 
August 1987 psychological examination.  
The examiner should further be asked that 
if or she believes that what the veteran 
had in 1987 was PTSD, can it be said that 
the symptomatology at the time was such 
as to have been totally incapacitating, 
with symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior so as to render the veteran 
demonstrably unable to obtain or retain 
employment at that time.

Thereafter, the case should be returned to the Board for 
appellate review.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


